Citation Nr: 1210457	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-01 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, to include as secondary to service-connected post-operative residuals of a nasal injury.

2.  Entitlement to service connection for sinusitis, to include as secondary to service-connected post-operative residuals of a nasal injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As part of its duty to assist, VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2). (2011).  In this case, the claims file contains VA medical center records only up to the year 2008 and the Veteran has stated that she has received treatment since that time.  In accordance with its duty to assist, the AMC/RO must attempt to retrieve any and all records pertinent to the Veteran's claim.  Further, the Veteran testified in her July 2011 Travel Board hearing that she has received additional treatment from private physicians, VA must also make reasonable efforts to obtain any relevant private treatment records.  38 C.F.R. § 3.159(c)(1).


Additionally, the Veteran has asserted that her last VA examination was inadequate as the VA examiner was not provided with the Veteran's claims file to review and failed to give her a thorough physical examination.  In this respect, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that a new VA examination is in order to ensure that the Veteran is provided a thorough VA examination by an examiner who is fully informed by the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain the names and addresses of all medical care providers who treated the Veteran for her claimed rhinitis and sinusitis.  After the Veteran has signed the appropriate releases, those records should be obtained and those records not already associated with the claims file should be associated with the claims folder

The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  

2.  The Veteran should be scheduled for a VA examination to determine whether either her claimed allergic rhinitis or sinusitis was incurred in service.  Based on a review of the record and an examination of the Veteran the physician should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has either allergic rhinitis or sinusitis which had its onset during service or is related to service.  Further, the examiner should determine whether it is at least as likely as not (50 percent probability or greater) that the allergic rhinitis or sinusitis is proximately due to or was aggravated by her service-connected post-operative residuals of a nasal injury.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


